UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 03-6333



In Re:   ANDRE GERARD LEWIS,

                                                          Petitioner.



          On Petition for Writ of Mandamus.    (CR-99-314)


Submitted:   March 20, 2003                  Decided:   April 1, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Andre Gerard Lewis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andre Gerard Lewis petitions for a writ of mandamus. He seeks

an order compelling the Government to release him.

     Mandamus relief is available only when the petitioner has a

clear right to the relief sought.           See In re First Fed. Sav. & Loan

Assn., 860 F.2d 135, 138 (4th Cir. 1988).               Further, mandamus is a

drastic    remedy    and   should     only     be   used    in    extraordinary

circumstances.      See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.                  See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

     The   relief   sought   by     Lewis    is   not   available    by   way   of

mandamus. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.                We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 PETITION DENIED




                                       2